DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to an invention non-elected without traverse.  A telephone call was made to William J. Voller III on 01/27/2021 regarding the rejoinder requirement, but no response was given. Accordingly, claims 1-9 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The current amendment is made with respect to the claim set submitted 08/18/2020.
Claims:
Cancel Claims 1-9

18. (Previously Presented) The housing of claim 10, wherein a portion of the channel located at the aligned concave indents is configured to receive an edge of the RF coil unit having a concave indent in the longitudinal direction.  
19. (Previously Presented) The housing of claim 10, wherein the concave indents of the housing are sized to provide access to medical tubing and/or medical equipment in a nose and/or a mouth region of the patient.

Allowable Subject Matter
Claims 10, 12-16, and 18, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: based on a search for prior art, the Examiner found that the closest prior art of Fischer et al. (Publication No. US 2012/0126814), titled “Pediatric Coil Assembly” and Calderon et al. (Publication No. US 2007/0191706), titled “Patient Table System and Apparatus” fail to teach or reasonably suggest with the context of the other claimed elements, the concept of a MRI head coil housing having a plurality of RF coil sections where the cycle density of the RF coil sections in a first region proximate to the concave indents is greater than the cycle density of the RF coil sections in a second region distal to the concave indents. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792